  Case: 1:17-cv-06978 Document #: 206 Filed: 06/16/20 Page 1 of 11 PageID #:5126




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 NORMAN B. NEWMAN, as Liquidating
 Trustee of the World Marketing Trust,
                                                   No. 17 C 6978
               Plaintiff,
                                                   Judge Thomas M. Durkin
          v.

 CRANE, HEYMAN, SIMON, WELCH,
 & CLAR,

               Defendant.


                            MEMORANDUM OPINION AND ORDER

      Norman B. Newman, liquidating trustee of the World Marketing Liquidating

Trust (“Trustee”), sued law firm Crane, Heyman, Simon, Welch & Clar (“Crane

Heyman”) for failing to advise World Marketing of its obligations under the Worker

Adjustment and Retraining Notification Act (“WARN Act”). Crane Heyman moved for

summary judgment. R. 168. For the following reasons, Crane Heyman’s motion is

denied.

                                   Legal Standard

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317,

322-23 (1986). The Court considers the entire evidentiary record and must view all of

the evidence and draw all reasonable inferences from that evidence in the light most

favorable to the nonmovant. Horton v. Pobjecky, 883 F.3d 941, 948 (7th Cir. 2018). To
  Case: 1:17-cv-06978 Document #: 206 Filed: 06/16/20 Page 2 of 11 PageID #:5127




defeat summary judgment, a nonmovant must produce more than a “mere scintilla of

evidence” and come forward with “specific facts showing that there is a genuine issue

for trial.” Johnson v. Advocate Health and Hosps. Corp., 892 F.3d 887, 894, 896 (7th

Cir. 2018). Ultimately, summary judgment is warranted only if a reasonable jury

could not return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).

                                     Background

      The Court assumes the parties’ familiarity with its prior summary judgment

order, which provides a detailed factual background of the case, and which the Court

hereby incorporates by reference. See R. 172. As relevant here, in September 2015,

World Marketing, LLC, World Marketing Atlanta, LLC, and World Marketing Dallas,

LLC (together “World Marketing”) retained law firm Crane Heyman and filed

petitions for chapter 11 bankruptcy. R. 188 ¶¶ 1-2. In October 2015, a putative class

of former World Marketing employees (the “WARN class”) sued World Marketing

under the WARN Act for failure to serve a timely WARN notice, which requires 60

days’ advance notice before an employer with 100 or more employees orders a plant

closing or mass layoff. Id. ¶ 4; see 29 U.S.C. §§ 2101-2102. In February 2016, the

WARN class refiled its claim as a class proof of claim in the bankruptcy case. R. 188

¶ 5. That July, as part of an amended liquidation plan, a liquidating trust was created

for the benefit of World Marketing’s creditors. Id. ¶ 7. All of World Marketing’s assets,

claims, and causes of action were vested in the trust, and the Trustee was appointed

to manage the trust’s assets and obligations, including defending against the WARN



                                           2
    Case: 1:17-cv-06978 Document #: 206 Filed: 06/16/20 Page 3 of 11 PageID #:5128




claim. Id. Over the Trustee’s objection, the bankruptcy court approved the WARN

class’s claim in February 2017. Id. ¶ 14.1 In September 2017, counsel for the WARN

class sent the Trustee her damages calculation, which totaled $4,217,850.79. Id. ¶¶

18-19. Two days later, the Trustee filed this malpractice action against Crane

Heyman for failing to advise World Marketing of its obligations under the WARN Act.

R. 1.

        While the bankruptcy court’s decision approving the WARN class’s claim was

on appeal, the WARN class and the Trustee settled the claim for the exact amount

calculated by the class’s counsel. R. 188 ¶ 20; R. 110 ¶¶ 38-39. The bankruptcy court

approved the settlement agreement in February 2018, but the trust did not have

enough assets to satisfy the full amount. R. 188 ¶¶ 37, 40.2 Under the settlement

agreement, if the money owed to the WARN class was “not satisfied from existing

cash,” it was to be “paid on a pro rata basis with any other unpaid administrative

priority claims that have been allowed by final order of the Bankruptcy Court.” Id. ¶

39. The Trustee has made one payment of $244,213.56 to the WARN class. Id. ¶ 26.

As of the Trustee’s January 8, 2020 report, the trust’s assets include $21,065.63 in its

accounts, a $345,000 settlement in a different action, and this malpractice suit. Id. ¶

24. Its outstanding debts include $10 million in general unsecured claims, $825,000




1 The Trustee’s defense against the WARN claim is the subject of significant dispute
in this lawsuit but is not relevant for purposes of this motion.
2 Crane Heyman did not respond to the Trustee’s statement of material facts and thus

the Court deems those facts admitted for purposes of this motion. See Smith v. Lamz,
321 F.3d 680, 683 (7th Cir. 2003).
                                           3
  Case: 1:17-cv-06978 Document #: 206 Filed: 06/16/20 Page 4 of 11 PageID #:5129




in priority claims, and the remaining $3,973,637.23 balance of the WARN settlement.

Id. ¶ 27.

                                       Analysis

       To bring a successful action for legal malpractice, a plaintiff must prove: (1)

“the defendant attorney owed the plaintiff client a duty of care arising from an

attorney-client relationship, (2) the attorney breached that duty, (3) the client

suffered an actual injury in the form of actual damages, and (4) the actual damages

resulted as a proximate cause of the breach.” Fox v. Seiden, 887 N.E.2d 736, 742 (Ill.

App. Ct. 2008) (citing Governmental Interinsurance Exch. v. Judge, 850 N.E.2d 183,

186-87 (Ill. 2006)). “Where the mere possibility of harm exists or damages are

otherwise speculative, actual damages are absent and no cause of action for

malpractice yet exists. Damages are considered to be speculative, however, only if

their existence itself is uncertain, not if the amount is uncertain or yet to be fully

determined.” N. Ill. Emergency Physicians v. Landau, Omahana & Kopka, Ltd., 837

N.E.2d 99, 107 (Ill. 2005) (internal citation omitted).

       Crane Heyman contends that summary judgment is warranted because the

Trustee has not suffered actual damages. The gravamen of its argument is that its

alleged failure to advise World Marketing to issue a WARN notice had no practical

effect. Either way, World Marketing was going out of business and the WARN claim

merely “added another unpayable liability onto [its] mountain of unpayable debts.”

R. 169 ¶ 28. In short, Crane Heyman asks the Court to find that a law firm cannot be

held responsible for malpractice committed against an insolvent party.



                                           4
  Case: 1:17-cv-06978 Document #: 206 Filed: 06/16/20 Page 5 of 11 PageID #:5130




      To support its position, Crane Heyman points out that in legal malpractice

actions based on an attorney’s failure to properly prosecute a claim, “the plaintiff

must plead and prove the existence of a solvent defendant in the underlying claim.”

Sheppard v. Krol, 578 N.E.2d 212, 216 (Ill. App. Ct. 1991). But Illinois courts have

long distinguished between legal malpractice claims involving attorneys who were

hired to prosecute a claim and those involving attorneys who were hired to defend a

claim. See Gruse v. Belline, 486 N.E.2d 398, 404 (Ill. App. Ct. 1985) (“Goldzier is

inapposite, for the attorneys in that case were hired to prosecute, not defend a

claim[.]”). For cases involving an attorney’s negligence who has been retained to

defend an action, Gruse adopted the judgment rule, which establishes that an unpaid

judgment constitutes proof of actual damages for purposes of a legal malpractice

claim. Id. (“plaintiff introduced into evidence the two judgments against him, and we

believe this was proper proof of damages absent any evidence to the contrary.”).

      The judgment rule was reaffirmed in Fox v. Seiden, 887 N.E.2d 736 (Ill. App.

Ct. 2008). In Fox, the trustee of a bankruptcy estate filed a legal malpractice claim

arising from a judgment against the debtor ordering the payment of more than $1

million in attorneys’ fees. The defendant law firm filed a motion to dismiss, arguing

that plaintiff’s claim of damages based on an unpaid fee judgment was insufficient to

constitute actual damages for purposes of legal malpractice. 887 N.E.2d at 744.

Specifically, and like Crane Heyman here, the firm contended that “[u]nless [the

debtor’s] assets collected by the trustee were sufficient to satisfy in full her other

creditors, she will never sustain actual damages.” R. 187-2 at 6. Fox rejected this



                                          5
  Case: 1:17-cv-06978 Document #: 206 Filed: 06/16/20 Page 6 of 11 PageID #:5131




argument, holding that “[i]n line with Gruse, we find the unpaid judgment against

[the debtor] resulting from the law firm’s negligence ‘was evidence of actual damages

even though it remained unpaid.’” Id. at 746 (quoting Gruse, 486 N.E.2d at 404).

      Crane Heyman does not dispute that its failure to advise World Marketing to

issue a WARN notice was in effect a failure to defend against a claim that would

otherwise be governed by the judgment rule. However, it argues that this case is

different because the defendant attorneys in Gruse and Fox did not introduce

evidence that the judgment would remain unpaid (again, because World Marketing’s

estate lacks sufficient assets to satisfy it). Crane Heyman contends that this presents

the judgment rule’s “evidence to the contrary” exception contemplated in Gruse. But

Crane Heyman fails to cite a single case to support that by “evidence to the contrary,”

Gruse meant situations in which a legal malpractice plaintiff is insolvent and lacks

the ability to pay its debts in full. And indeed, Northern Illinois Emergency Physicians

suggests that it did not. In that case, NIEP sued two law firms for failing to

adequately defend against an indemnity claim brought by a third party. After the

circuit court granted summary judgment for the defendants because NIEP had not

paid the judgment, the appellate court reversed, holding that payment of the

judgment was not a prerequisite to a legal malpractice action. 837 N.E.2d at 105. On

appeal to the Illinois Supreme Court, the law firms argued that NIEP had not

suffered damages because it had paid nothing towards the judgment, the third party

had never even attempted to collect it, and any attempt to enforce it in the future

would be futile because NIEP had transferred all of its significant assets to a



                                           6
  Case: 1:17-cv-06978 Document #: 206 Filed: 06/16/20 Page 7 of 11 PageID #:5132




successor partnership and thus was judgment proof. Id. at 108. They further argued

that because the materials they adduced in support of their summary judgment

motion showed that NIEP was unlikely to ever pay the judgment, the burden should

have shifted to NIEP to produce evidence that it suffered pecuniary injury. Id. at 109.

Although the Illinois Supreme Court reversed the appellate court on unrelated

grounds not raised by the parties, it specifically noted that “the flaw in the appellate

court’s judgment is not related to shifting burdens of production, nor does it turn on

whether the existence of an unsatisfied judgment is sufficient, in and of itself, to

withstand a challenge to the damages element of a legal malpractice claim on a

motion for summary judgment.” Id. While dicta, this statement is informative of how

the Illinois Supreme Court would receive Crane Heyman’s argument. See Fox, 887

N.E.2d at 745 (“the supreme court [in NIEP] expressly declined to reverse the

appellate court’s judgment ‘on whether the existence of an unsatisfied judgment is

sufficient, in and of itself, to withstand a challenge to the damages element of a legal

malpractice claim on a motion for summary judgment.”).

      Moreover, in the context of an insurance bad faith dispute, Illinois courts have

held that “an insolvent estate can be damaged by a judgment against it,” and that the

“very fact of entry of judgment constitutes damage and harm sufficient to permit

recovery.” Smiley v. Manchester Ins. & Indem. Co. of St. Louis, 301 N.E.2d 19, 22 (Ill.

App. Ct. 1973) (citing Wolfberg v. Prudence Mut. Cas. Co. of Chicago, 240 N.E.2d 176

(Ill. App. Ct. 1968)). Crane Heyman contends that Smiley has no relevance because

insurance bad faith cases present “a completely different context than legal



                                           7
  Case: 1:17-cv-06978 Document #: 206 Filed: 06/16/20 Page 8 of 11 PageID #:5133




malpractice.” R. 192 ¶ 19. But in adopting the judgment rule for legal malpractice

actions, Gruse specifically cited to an insurance case for the proposition that “[i]n

Illinois, an accepted measure of damages for breach of an insurance contract to defend

is the amount of the judgment rendered against the insured.” Gruse, 486 N.E.2d at

404 (citing Thornton v. Paul, 384 N.E.2d 335 (Ill. 1978)).

      Crane Heyman cites Tri-G, Inc. v. Burke Bosselman & Weaver, 856 N.E.2d 389

(Ill. 2006), and Sterling Radio Stations, Inc. v. Weinstine, 765 N.E.2d 56 (Ill. App. Ct.

2002), for the proposition that a plaintiff in a legal malpractice suit may not obtain a

windfall. R. 192 ¶ 26. Those cases do not change the Court’s analysis. Tri-G not only

involved malpractice for failure to properly prosecute a claim, but the court’s analysis

centered on whether it would advance the policy of punitive damages to allow a

malpractice plaintiff to recover those damages from a negligent law firm, an issue

that has no bearing on this case. 856 N.E.2d at 417-18. In Sterling Radio, the plaintiff

sued after a collateral source had already paid the judgment suffered as a result of

the malpractice. 765 N.E.2d at 61-62. Here, there is no dispute that the WARN claim

remains largely unpaid (or that the part that was paid came from World Marketing’s

estate). Nor does the Court agree with Crane Heyman that the WARN settlement is

the source of a potential windfall. Crane Heyman argues that without the WARN

claim, the Trustee would have just over $3 million to distribute to creditors, but with

the WARN claim, that amount balloons to $7.2 million. But this ignores that without

the WARN claim, World Marketing’s estate would also have $4.2 million less in

outstanding liabilities. In short, there is no question that World Marketing would



                                           8
  Case: 1:17-cv-06978 Document #: 206 Filed: 06/16/20 Page 9 of 11 PageID #:5134




have suffered damages if it were still solvent. The Court does not believe that the

calculus changes simply because World Marketing is now insolvent. As Crane

Heyman seems to acknowledge, accepting its argument would mean that law firms

representing insolvent defendants are immune from malpractice actions. The Court

thinks this result unsound as both a matter of law and policy.

       Nor are Crane Heyman’s other arguments persuasive. First, it contends that

permitting damages in this case would be akin to a “deepening insolvency” theory,

which many courts have rejected. “Deepening insolvency” is a “controversial theory

[that] allows damages sometimes to be awarded to a bankrupt corporation that by

delaying liquidation ran up additional debts that it would not have incurred had the

plug been pulled sooner.” Fehribach v. Ernst & Young LLP, 493 F.3d 905, 908 (7th

Cir. 2007) (internal citation omitted); see also In re Global Serv. Grp., LLC, 316 B.R.

451, 456 (Bankr. S.D.N.Y. 2004) (“Deepening insolvency” refers to the ‘fraudulent

prolongation of a corporation’s life beyond insolvency,’ resulting in damage to the

corporation caused by increased debt.”) (quoting Schacht v. Brown, 711 F.2d 1343,

1350 (7th Cir. 1983)). There is no contention that Crane Heyman helped prolong

World Marketing’s corporate life, and “[w]here an independent cause of action gives

a firm a remedy for the increase in its liabilities . . . then the firm may recover, without

reference to the incidental impact upon the solvency calculation.” In re CitX Corp.,

Inc., 448 F.3d 672, 678 (3d Cir. 2006) (quoting Sabin Willett, The Shallows of

Deepening Insolvency, 60 Bus. Law. 549, 575 (2005)). Here, that independent cause

of action is legal malpractice. Deepening insolvency is thus irrelevant.



                                             9
 Case: 1:17-cv-06978 Document #: 206 Filed: 06/16/20 Page 10 of 11 PageID #:5135




      Crane Heyman also contends that only World Marketing’s creditors have

suffered damages, and that they have no standing to bring this action because Crane

Heyman did not owe them a duty. The Seventh Circuit has expressly rejected this

argument. Fehribach v. Ernst & Young LLP, 493 F.3d 905, 909 (7th Cir. 2007) (“Ernst

& Young has no duty of care to the creditors. But it does of course have such a duty

to its client, Taurus, and that duty, on which this suit is founded, does not evaporate

just because the client is bankrupt and any benefits from suing will accrue to its

creditors.”) (applying Indiana law). Crane Heyman asserts that this reasoning was

rejected by Schechter v. Blank, 627 N.E.2d 106 (Ill. App. Ct. 1993). But in Schechter,

the plaintiffs sought to establish that creditors were the intended beneficiaries of the

defendant attorney’s representation of two companies in their chapter 11

reorganizations. In rejecting that argument, the court merely reaffirmed that an

attorney generally owes a duty only to his client. 627 N.E.2d at 109-10. Meanwhile,

Fehribach concerns whether a duty to a client evaporates because the benefits will

ultimately flow to its creditors. The cases are thus not in conflict. But Crane Heyman

continues that even if its duty to World Marketing did not evaporate when it became

insolvent, the Trustee’s recovery should be limited to the amount it has paid to the

WARN class ($244,213.56) plus any attorneys’ fees it accrued in defending against

the claim, and that the remaining unpaid balance should be ignored. But that of

course is just another way of asking the Court to reject the judgment rule, which as

previously discussed, has been routinely applied by Illinois courts, and from which

Crane Heymans provides no persuasive reason to depart. See Fox, 887 N.E.2d at 744



                                          10
 Case: 1:17-cv-06978 Document #: 206 Filed: 06/16/20 Page 11 of 11 PageID #:5136




(rejecting law firm’s argument that “‘it is not the judgment rendered against [the

debtor] but rather the net that she paid to satisfy that judgment’ that constitutes her

actual damages.”) (quoting law firm’s appellate brief).

      Finally, Crane Heyman argues that public policy supports its position because

the Trustee and its law firm defended against the WARN claim in bad faith (which

the Trustee denies). But if Crane Heyman believes that to be true, the law provides

other remedies of which Crane Heyman may avail itself that fall short of adopting a

rule that law firms may commit malpractice against insolvent defendants with

impunity.

                                    Conclusion

      For the reasons stated above, Crane Heyman’s motion for summary judgment,

R. 168, is denied.

                                               ENTERED:




                                               Honorable Thomas M. Durkin
                                               United States District Judge



Dated: June 16, 2020




                                          11
